Appeal by the defendant from two judgments of the County Court, Westchester County *335(Martin, J.), both rendered September 16, 1983, convicting him of criminal possession of a controlled substance in the first degree under indictment No. 82-01090-01, and criminal possession of a weapon in the third degree under indictment No. 82-01120-01, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
The defendant failed to raise any objections to the constitutionality of the mandatory sentencing scheme of Penal Law § 70.00 before the sentencing court, and, therefore, the issue of law is unpreserved for appellate review (CPL 470.05 [2]). In any event, we find no merit to the defendant’s contention that such provisions constitute cruel and unusual punishment either on their face or as applied (see, People v Jones, 39 NY2d 694; People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Donovan, 89 AD2d 968, affd 59 NY2d 834). Finally, as the sentences imposed were the result of a negotiated plea, the defendant may not now be heard to complain that they are excessive (see, People v Kazepis, 101 AD2d 816). Brown, J. P., Niehoif, Rubin and Kunzeman, JJ., concur.